      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 1 of 27



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Rick Wayne Valentini,                            No. CV-19-00183-PHX-MTL
10                 Petitioner,                        ORDER
11   v.
12   David Shinn, et al.,
13                 Respondents.
14
15          Pending before the Court is Magistrate Judge Deborah M. Fine’s Report and
16   Recommendation (“R & R”) (Doc. 14), recommending that the Petition for Writ of

17   Habeas Corpus (the “Petition”) (Doc. 1) be denied and dismissed with prejudice. The
18   Court has reviewed the Petition (Doc. 1), Respondents’ Response to the Petition (Doc.

19   11), Petitioner’s Reply to the Response (Doc. 12), the R & R (Doc. 14), the arguments

20   raised in Petitioner’s Objection to the R & R (Doc. 15), and Respondents’ Reply to
21   Petitioner’s Objection (Doc. 16). For the reasons expressed below, the Court overrules
22   Petitioner’s objections and adopts the Magistrate Judge’s R & R in its entirety.

23   I.     BACKGROUND AND PROCEDURAL HISTORY

24          On March 24, 2011, a Maricopa County grand jury indicted Petitioner on two

25   counts. (Doc. 11-1 at 50.) Count One was for the second-degree murder of his girlfriend

26   Jamie Laiadee. (Id. at 50–51.) Count Two was for fraudulent schemes and artifices for
27   using Ms. Laiadee’s credit cards and personal assets. (Id. at 51.)
28          Petitioner had a fifteen-day jury trial at which his defense was that there was no
      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 2 of 27



 1   physical evidence tying him to the homicide. (Doc. 11-8 at 271–81.) The jury found
 2   Petitioner guilty on both counts. (Id. at 310.) At sentencing, Petitioner maintained his
 3   innocence and insisted Ms. Laiadee was not dead. (Id. at 331, 333, 335.) The trial court
 4   sentenced Petitioner to an aggravated sentence of twenty-two years on the second-degree
 5   murder charge, and to an aggravated sentence of twenty years on the fraudulent schemes
 6   and artifices charge. (Id. at 337–38.) These sentences run concurrently to each other and
 7   to a sentence previously imposed in a separate criminal case. (Id.)
 8          On direct appeal, Petitioner’s appointed counsel raised one issue: whether
 9   Petitioner was “deprived of the right to a unanimous verdict by a duplicitous indictment,
10   erroneous jury instructions and a faulty verdict form.” (Doc. 1 at 127–28.) The Arizona
11   Court of Appeals held that “second-degree murder defines a single offense that may be
12   committed with any of three culpable mental states, and a jury need not agree
13   unanimously on which of the three mental states the defendant possessed when causing
14   the victim’s death.” (Id. at 135.) As a result, the Arizona Court of Appeals affirmed
15   Petitioner’s convictions and sentences. (Id.) The Arizona Supreme Court denied review.
16   (Id. at 169.) Petitioner did not pursue a petition for writ of certiorari to the United States
17   Supreme Court. (Id. at 3.)
18          On May 24, 2013, Petitioner filed a Notice of Post-Conviction Relief (“PCR”).
19   (Doc. 11-9 at 4–6.) In July 2014, appointed counsel filed a notice of completed review
20   stating she was unable to identify an “issue to pursue in a PCR.” (Doc. 1 at 171.) The
21   Maricopa County Superior Court gave Petitioner until August 18, 2014, to file his PCR
22   petition pro per. (Doc. 11-9 at 8–9.) Petitioner executed a “state court complaint” on
23   December 2, 2014. (Id. at 11–13.) This complaint was filed in the superior court on
24   January 6, 2015. (Id.) Petitioner requested “the verdict be vacated and [he] be given a
25   new trial” because (1) no body or evidence was found showing that a crime was
26   committed, (2) the prosecution used false witnesses and statements to obtain an
27   indictment, and (3) the jury was not unanimous and could not agree that Petitioner’s
28   actions were “deliberate, reckless, negligent.” (Id. at 12–13.) Petitioner also attached a


                                                 -2-
      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 3 of 27



 1   note to the complaint form advising that the filing was the “pro per part of my Rule 32
 2   appeals proceedings.” (Id. at 16.)
 3          The superior court construed Petitioner’s complaint as “Defendant’s Pro Per
 4   Petition for Post-Conviction Relief” and ordered the State to respond. (Id. at 17.) The
 5   State’s response argued that the petition was procedurally deficient for failure to include
 6   “a declaration by the defendant stating under penalty of perjury that the information
 7   contained is true to the best of the defendant’s knowledge and belief” as required by
 8   Arizona Rule of Criminal Procedure 32.5 (Id. at 22.) In Petitioner’s reply, he moved to
 9   “dismiss the incorrect petition and allow [Petitioner] sixty days [60] to re-file his Rule
10   (pro per) petition with the correct paperwork pursuant to Rule 32.5.” (Id. at 26.) In an
11   order filed June 24, 2015, the superior court found that Petitioner violated Rule 32.5,
12   dismissed Petitioner’s January 2015 petition without prejudice, and required Petitioner to
13   file a corrected petition within thirty days. (Id. at 30–31.)
14          On July 16, 2015, Petitioner’s corrected PCR petition was filed and included the
15   required declaration. (Id. at 36–39.) Petitioner asserted additional issues not raised in his
16   January 2015 petition. (Id.) Petitioner raised the same six grounds for relief he now
17   asserts in this § 2254 Petition, (id. at 42–60), and raised a claim that his PCR counsel was
18   inadequate. (Id. at 39.)
19          On December 4, 2015, the superior court filed an order inaccurately stating it had
20   dismissed Petitioner’s Rule 32 proceeding on June 24, 2015, “when [Petitioner] missed
21   the deadline for filing a supporting declaration.” (Id. at 63.) As noted above, the court
22   provided Petitioner the opportunity to file a corrected petition, which Petitioner did
23   timely file. (Id. at 30–31.) The superior court construed Petitioner’s July 16, 2015,
24   petition as a notice of PCR and held that the PCR notice was a successive second PCR
25   proceeding. (Id. at 62–63.)
26          The superior court held that all claims Petitioner raised, except his ineffective
27   assistance of counsel claim, were precluded under Arizona Rule of Criminal Procedure
28


                                                  -3-
         Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 4 of 27



 1   32.2(a)(3)1 because Petitioner had not raised the claims on direct appeal. (Id.) The court
 2   also held that Petitioner’s ineffective assistance of trial counsel claim was precluded in
 3   his “second” Rule 32 action under Rule 32.2(a)(2).2 (Id.) The superior court also rejected
 4   Petitioner’s claim for newly discovered evidence, concluding that Petitioner could have
 5   asserted this evidence on appeal, the evidence was not “new,” and that Petitioner failed to
 6   explain why the evidence “would have changed the verdicts and sentences.” (Id. at 64.)
 7   The superior court found Petitioner’s appeal-related claims unpersuasive based on the
 8   court’s previous ruling and refused to revisit those same claims. (Id.) The superior court
 9   also rejected Petitioner’s ineffective assistance of PCR counsel claim. (Id.)
10           The superior court denied Petitioner’s subsequent motion for reconsideration. (Id.
11   at 67.) On petition for review of the superior court’s ruling, the Arizona Court of Appeals
12   granted review and denied relief. (Id. at 75.) On December 3, 2018, the Arizona Supreme
13   Court denied his petition for review. (Id. at 77.) Petitioner then timely filed the instant
14   habeas petition in this Court. (Doc. 1.)
15   II.     LEGAL STANDARD
16           When reviewing a state prisoner’s habeas corpus petition under 28 U.S.C. § 2254,
17   a federal district court “must decide whether the petitioner is ‘in custody in violation of
18   the Constitution or laws or treaties of the United States.’” Coleman v. Thompson, 501
19   U.S. 722, 730 (1991) (quoting 28 U.S.C. § 2254). The Court only reviews de novo those
20   portions of the report specifically objected to and “may accept, reject, or modify, in
21   whole or in part, the findings and recommendations made by the magistrate judge.” 28
22   U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The district judge must
23   determine de novo any part of the magistrate judge’s disposition that has been properly
24   objected to.”) (emphasis added). The Court need not “review . . . any issue that is not the
25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). A proper objection
26   made to a magistrate judge’s R & R “requires ‘specific written objections to the proposed
27   1
       As the R & R mentions (see Doc. 14 at 4 n.3), the superior court’s order mistakenly
     cited “Ariz. R. Crim. P. 32.1(a)(3).” (Doc. 11-9 at 63.)
28   2
       Again, as the R & R mentions (see Doc. 14 at 5 n.4), the superior court mistakenly cited
     Rule 32.1(a)(2) instead of Rule 32.2(a)(2).

                                                 -4-
      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 5 of 27



 1   findings and recommendations.’” Warling v. Ryan, No. CV-12-01396-PHX-DGC (SPL),
 2   2013 WL 5276367, at *2 (D. Ariz. Sept. 19, 2013) (quoting Fed. R. Civ. P. 72(b)). If a
 3   petitioner raises a general objection, “the Court is relieved of any obligation to review it.”
 4   Martin v. Ryan, No. CV-13-00381-PHX-ROS, 2014 WL 5432133, at *2 (D. Ariz. Oct.
 5   24, 2014) (citations omitted). Therefore, a general objection “has the same effect as
 6   would a failure to object.” Warling, 2013 WL 5276367 at *2 (citations omitted).
 7   III.   DISCUSSION
 8          The Petition raises six grounds for relief. (Doc. 1 at 6–11.) Petitioner’s Ground
 9   One alleges a denial of his Miranda rights regarding the testimony of a witness, J.R., who
10   had been housed with Petitioner in jail. (Id. at 6.) In Ground Two, Petitioner contends he
11   was denied Fifth Amendment Due Process when the State used witness J.R.’s statement
12   during grand jury proceedings. (Id. at 7.) In Ground Three, Petitioner alleges the jury
13   violated his Sixth Amendment right to trial by an impartial jury when the “biased and
14   irrational” jury found him guilty of second-degree murder. (Id. at 8.) Petitioner’s Ground
15   Four claim is that his Fifth Amendment due process rights were violated when he
16   received ineffective assistance of trial counsel. (Id. at 9.) In Ground Five, Petitioner
17   alleges there is new evidence in his case supporting a claim of actual innocence. (Id. at
18   10.) Petitioner contends in Ground Six that there was “obstruction of [his]
19   constitutionally protected right to represent himself and participate in the appeals
20   process.” (Id. at 11.)
21          The R & R recommends that all grounds be denied because “Grounds One through
22   Three of the Petition are procedurally defaulted without excuse” and “Grounds Four
23   through Six fails on the merits.” (Doc. 14 at 40.) Petitioner filed an objection and
24   addressed each of the six grounds. (Doc. 15.) For the reasons outlined below, the Court
25   will accept and adopt the R & R in its entirety.
26          A.     Grounds One, Two, and Three
27          The R & R correctly summarizes Petitioner’s Grounds One, Two, and Three
28   claims:


                                                 -5-
      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 6 of 27



 1                         In Ground One, Petitioner argues that prosecution
 2                 witness J.R. was recruited in jail by police detectives and a
                   fellow inmate to supply false testimony that Petitioner had
 3                 reported he had “blasted Jamie [Laiadee] with a shotgun, cut
                   her up, and fed her to the pigs.” (Doc. 1 at 442.) Petitioner
 4
                   contends that “[a]nything [J.R.] says is a violation of
 5                 [P]etitioner’s Miranda rights under the U.S. Constitution,
                   since [J.R.] did not read [P]etitioner his rights before speaking
 6
                   to him.” (Id. at 443.)
 7                         In his Ground Two claim, Petitioner asserts that the
                   only evidence provided to the grand jury was the “false
 8                 statement” provided by J.R. to a police detective. (Doc. 1-1 at
 9                 1.) Petitioner states that it must be concluded that J.R.’s
                   testimony was false because J.R. changed his “story” from his
10                 initial statement to the police detective, to his grand jury
11                 testimony, then to a pre-trial interview with defense counsel,
                   and finally to his trial testimony. (Id.) Petitioner further
12                 argues that the prosecution used J.R.’s testimony knowing it
13                 was false. (Id. at 2.)
                           Petitioner’s Ground Three claim is that he was
14                 convicted by a biased jury. (Doc. 1 at 8, Doc. 1-1 at 4–6.)
15                 Petitioner supports this conclusion with: (1) evidence that
                   jurors reported to media outlets they had allegedly found
16                 Petitioner guilty because he was “arrogant and indifferent”;
                   (2) the prosecution changed its theory of how the victim was
17
                   killed; and (3) the jury “was exposed” to false testimony
18                 given by a police officer, the victim’s father, and witness J.R.
                   (Doc. 1-1 at 4–6.) More generally, Petitioner contends that no
19
                   unbiased jury could have found him guilty in a case lacking a
20                 body, other physical evidence, a coroner or medical
                   examiner’s report, a murder witness, or a weapon. (Id. at 4.)
21
     (Doc. 14 at 10–11.)
22
            Petitioner did not raise Grounds One, Two, or Three in his direct appeal, rather he
23
     brought these arguments in his PCR action filed on July 16, 2015. (Doc. 11-9 at 37–38,
24
     42–44, 46, 48–50.) The R & R states that “Petitioner failed to exhaust his claims asserted
25
     here in Grounds One, Two, and Three and he is time-barred under Arizona law from
26
     returning to state court with these claims.” (Doc. 14 at 11.) Petitioner concedes that he
27
     did not bring up these three grounds on direct appeal but outlines several justifications in
28
     his objections. (Doc. 15 at 1–3.) First, Petitioner says he “was never made aware of his

                                                 -6-
      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 7 of 27



 1   right to bring them up on direct appeal by his legal counsel.” (Id. at 1.) Petitioner also
 2   mentions that he was told “only items from the trial transcript” were challengeable during
 3   direct appeal and he had to wait until later to challenge other issues. (Id. at 2.) Finally,
 4   Petitioner asserted that he is not a lawyer, has no legal training or experience, and has no
 5   access to a law library. (Id. at 3.)
 6          A state prisoner must properly exhaust all state court remedies before this Court
 7   may grant an application for a writ of habeas corpus. 28 U.S.C. § 2254(b)(1), (c); see
 8   Duncan v. Henry, 513 U.S. 364, 365 (1995); Coleman v. Thompson, 501 U.S. 722, 731
 9   (1991). Arizona prisoners properly exhaust state remedies by presenting claims to the
10   Arizona Court of Appeals in a procedurally appropriate manner. O’Sullivan v. Boerckel,
11   526 U.S. 838, 843–45 (1999); Swoopes v. Sublett, 196 F.3d 1008, 1010 (9th Cir. 1999).
12   “To exhaust one’s state court remedies in Arizona, a petitioner must first raise the claim
13   in a direct appeal or collaterally attack his conviction in a petition for post-conviction
14   relief pursuant to Rule 32.” Roettgen v. Copeland, 33 F.3d 36, 38 (9th Cir. 1994); see
15   also Ariz. R. Crim. P. 32.1(d)–(h), 32.2(a), 32.4(a). A procedural bar exists if a claim was
16   not fairly presented in state court and no state remedies remain available to the petitioner.
17   Teague v. Lane, 489 U.S. 288, 298–99 (1989); Beaty v. Stewart, 303 F.3d 975, 987 (9th
18   Cir. 2002).
19          Petitioner failed to raise Grounds One, Two, or Three in a procedurally
20   appropriate manner. The Maricopa County Superior Court also found the claims to be
21   precluded because Petitioner failed to raise these issues on direct appeal. (Doc. 11-9 at
22   63.) Petitioner’s objections on this point do not excuse this failure. Thus, each ground is
23   procedurally barred.
24          Even so, the Court may review Petitioner’s procedurally defaulted claims if he can
25   prove either (1) cause for the default and actual prejudice to excuse the default, or (2) a
26   miscarriage of justice/actual innocence. 28 U.S.C. § 2254(c)(2)(B); Schlup v. Delo, 513
27   U.S. 298, 321 (1995); Coleman, 501 U.S. at 750. “Cause” is something that “cannot be
28   fairly attributable” to a petitioner, and a petitioner must show that this “objective factor


                                                 -7-
      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 8 of 27



 1   external to the defense impeded [his] efforts to comply with the State’s procedural rule.”
 2   Coleman, 501 U.S. at 753 (citation and internal quotation marks omitted). To establish
 3   prejudice a “habeas petitioner must show ‘not merely that the errors at . . . trial created a
 4   possibility of prejudice, but that they worked to his actual and substantial disadvantage,
 5   infecting his entire trial with error of constitutional dimensions.’” Murray v. Carrier, 477
 6   U.S. 478, 494 (1986) (citation omitted). “Such a showing of pervasive actual prejudice
 7   can hardly be thought to constitute anything other than a showing that the prisoner was
 8   denied ‘fundamental fairness’ at trial.” Id.
 9          The miscarriage of justice exception to procedural default “is limited to those
10   extraordinary cases where the petitioner asserts his [actual] innocence and establishes
11   that the court cannot have confidence in the contrary finding of guilt.” Johnson v.
12   Knowles, 541 F.3d 933, 937 (9th Cir. 2008). To meet this high standard, a petitioner must
13   establish their factual innocence of the crime and not mere legal insufficiency. See
14   Bousley v. United States, 523 U.S. 614, 623 (1998); Jaramillo v. Stewart, 340 F.3d 877,
15   882–83 (9th Cir. 2003). A petitioner “must show that it is more likely than not that no
16   reasonable juror would have convicted him in the light of the new evidence.” McQuiggin
17   v. Perkins, 569 U.S. 383, 399 (2013) (citation omitted). Because of “the rarity of such
18   evidence, in virtually every case, the allegation of actual innocence has been summarily
19   rejected.” Shumway v. Payne, 223 F.3d 982, 990 (9th Cir. 2000) (citing Calderon v.
20   Thomas, 523 U.S. 538, 559 (1998)).
21                 i.     Ground One
22          Petitioner objected to the R & R’s recommendation for Ground One and declares
23   that “[i]t is now clear that Ground One involves ‘cause,’ prejudice,’ and an ‘extreme
24   miscarriage of justice.’” (Doc. 12 at 10; Doc. 15 at 3–5.) In Petitioner’s objections, he
25   argues that Ground One succeeds because (1) a prosecution witness, J.R., and Detective
26   Moffat supplied false testimony and (2) the State violated his Miranda rights. (Doc. 15 at
27   3–7; Doc. 1 at 6, 443.)
28          Petitioner contends that Respondents’ answer to the Petition supplies “new”


                                                    -8-
      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 9 of 27



 1   evidence that J.R. never spoke with Petitioner and that J.R. used a false story when
 2   testifying at trial. (Doc. 12 at 9–10.) Petitioner also asserts that the prosecutor lied at trial
 3   and defense counsel “did nothing about it.” (Id. at 10.) As the R & R reveals, the record
 4   reflects that Detective Moffat told the grand jury that Petitioner had reported to J.R. that
 5   Petitioner “killed Jamie, and he used the shotgun from the storage unit.” (Doc. 11-1 at
 6   43.) Detective Moffat also testified before the grand jury that Petitioner reported to J.R.
 7   that the police would never find the victim’s body and that the police had “found the
 8   murder weapon and added that he killed [Ms. Laiadee] with the shotgun that was located
 9   during the search of his storage unit.” (Doc. 1 at 203.) However, at trial, J.R. testified that
10   he did not tell Detective Moffat that Petitioner killed Jamie and he used a shotgun but had
11   heard it from other inmates. (Doc. 11-5 at 15.) J.R. did testify that Petitioner said that
12   “the police know that he killed her” and he “can’t take it no more, that he needs to get it
13   off his chest and he needed to talk to somebody.” (Id. at 15–16.) Petitioner also asked
14   J.R. “out of the blue” if he can be charged “with murder without a body.” (Id. at 18.)
15          After trial counsel completed J.R.’s questioning, the jury submitted a question
16   asking J.R., “Did [Petitioner] ever discuss ever telling you the status of his girlfriend,
17   current whereabouts?” (Id. at 95–97.) J.R. answered, “No.” (Id. at 97.) When discussing
18   this question outside the presence of the jury and before the question was posed to the
19   jury, the prosecutor advised the court that “[J.R.] did hear with [Petitioner] did, but he
20   heard it from anther inmate so I don’t want him to say that because that’s hearsay because
21   [Petitioner] never told him that.” (Id. at 95.) Detective Moffat reaffirmed that J.R. did tell
22   him that Petitioner confessed to killing Ms. Laiadee. (Id. at 103–04, 106–07.) Detective
23   Moffat also knew that other inmates said that Petitioner killed Ms. Laiadee. (Id. at 104–
24   05.) Petitioner highlights that this information proves that J.R. lied to Detective Moffat,
25   who in turn lied to the grand jury and again at trial. (Doc. 12 at 10.) Petitioner also says
26   that is clear that another inmate, Ethan Ducharme, provided J.R. with a false story. (Id.)
27          Next, Petitioner asserts that any testimony J.R. provided violated Petitioner’s
28   Miranda rights “since [J.R.] did not read the Petitioner his rights before speaking with


                                                   -9-
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 10 of 27



 1   him.” (Doc. 1 at 6, 443.) In Miranda v. Arizona, 384 U.S. 436, 444, 478–79 (1966), the
 2   United States Supreme Court held that a person subjected to custodial interrogation must
 3   be provided certain warnings before a state actor elicits statements. But, “Miranda does
 4   not govern interrogation by private citizens acting on their own.” United States v. Eide,
 5   875 F.2d 1429, 1433 (9th Cir. 1989) (citations omitted). As the R & R sets out, J.R.
 6   sought out the Chandler Police Department to provide this information before the grand
 7   jury took place. (Doc. 11-1 at 42–43.) No one was in contact with J.R. before he provided
 8   the information. (Id. at 91–92.)
 9          The Court agrees with the R & R that “Petitioner fails to explain how he is entitled
10   to a finding of either cause or prejudice . . . to excuse his procedural default of Ground
11   One.” (Doc. 14 at 17.) Petitioner’s argument that J.R. and Detective Moffat supplied false
12   testimony to the court does not align with the assertions or conclusion on the record
13   before this Court. Petitioner’s Miranda claim also does not apply because J.R. went to the
14   police on his own accord. Neither the alleged inconsistency with J.R.’s and Detective
15   Moffat’s story nor the Miranda violation claim meets the standard to excuse Petitioner’s
16   procedural default. The R & R correctly finds that “cause,” “prejudice,” or the
17   “miscarriage of justice” exception were not met. Petitioner did not show “cause,” which
18   the petitioner must establish interfered with his efforts to comply with the State’s
19   procedural rules. Coleman, 501 U.S. at 753. Nor does the record support a finding of
20   “prejudice” or a “miscarriage of justice” given the Petition and objections. See Murray,
21   477 U.S. at 494; Johnson, 541 F.3d at 937.
22          Accordingly, the Court accepts and adopts the R & R’s recommendation that
23   Ground One is procedurally defaulted without excuse.
24                 ii.    Ground Two
25          Petitioner asserts that the “State’s use of [J.R.]’s false statement during Grand Jury
26   Proceeding is a violation” of his Fifth Amendment rights. (Doc. 1 at 7.) He also states
27   that his “rebuttal of the Respondents’ claim that Ground Two is procedurally defaulted
28   rests with the same arguments as in Ground One.” (Doc. 12 at 10–11.) As the R & R


                                                - 10 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 11 of 27



 1   summarizes:
 2                 Petitioner asserts his Ground Two claim relies on the
                   conclusions that: (1) J.R. lied to Detective Moffat, who in
 3                 turn lied to the grand jury; (2) J.R. never “received” a
                   confession from Petitioner and relied solely of the allegedly
 4
                   false statements of fellow inmate Ethan Ducharme; (3) the
 5                 prosecutor knew that Detective Moffat’s statement about J.R.
                   having killed Ms. Laiadee with a shotgun was hearsay and
 6
                   perjury but used it anyway to obtain an indictment; and
 7                 (4) both defense trial lawyers knew Detective Moffat’s
                   statement was perjurious and did nothing, thus allowing
 8                 Petitioner to be convicted of a crime he did not commit.
 9   (Doc 14 at 18.) In Petitioner’s Objection, he outlines eight “bullet points” to show that
10   the “cause” and “prejudice” standard are met for Ground Two. (Doc. 15 at 8–9.)
11   Petitioner also objects to the R & R based on hearsay concerns and that the evidence was
12   not sufficient to convict him. (Id. at 7–8.)
13          The Court has reviewed each argument and objection and agrees with the R & R
14   that these “are premised on faulty reasoning.” (Doc. 14 at 18.) Petitioner again raises the
15   issue relating to the inconsistency with J.R.’s and Detective Moffat’s testimony. As
16   discussed, J.R. testified that he did not tell Detective Moffat that Petitioner killed Ms.
17   Laiadee. (Doc. 11-5 at 45.) Detective Moffat testified at trial that J.R. did tell him that
18   Petitioner killed Ms. Laiadee. (Id. at 107.) Petitioner uses this discrepancy to allege that
19   grand jury and trial jury were presented false testimony. (Doc. 15 at 7.) As the R & R
20   outlines, “Detective Moffat’s testimony was consistent before the grand jury and at trial,
21   and J.R.’s inconsistent testimony at trial does not prove that Moffat’s testimony was
22   false.” (Doc. 14 at 18.) Nothing in the record suggests that Detective Moffat’s testimony
23   was false. Even if Detective Moffat provided hearsay evidence to the grand jury, that
24   evidence was proper. See Costello v. United States, 350 U.S. 359, 363 (1956) (concluding
25   that an indictment premised on hearsay was not subject to challenge under the Fifth
26   Amendment “on the ground that there was inadequate or incompetent evidence before the
27   grand jury”); United States v. Zielezinski, 740 F.2d 727, 729 (9th Cir. 1984) (same).
28   Moreover, the R & R cites ten other pieces of evidence presented to the grand jury which


                                                    - 11 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 12 of 27



 1   would provide probable cause for the indicted offense. (See Doc. 14 at 19.)
 2          Petitioner’s list of objections to the R & R’s recommendation for Ground Two
 3   also do not meet the standard to excuse procedural default. Petitioner rehashes several
 4   theories and conclusory statements to support his Ground Two claim. These objections
 5   include an ineffective assistance of counsel issue, “incompetence” by certain Arizona
 6   Department of Correction legal personnel, and more issues relating to “deceptive
 7   testimony” and “false hearsay.” (Doc. 15 at 8–9.) The R & R correctly finds that “cause,”
 8   “prejudice,” or the “miscarriage of justice” exception were not met for Ground Two.
 9   Petitioner did not show “cause,” which he must establish interfered with his efforts to
10   comply with the State’s procedural rules. Coleman, 501 U.S. at 753. Nor does the record
11   support a finding of “prejudice” or a “miscarriage of justice” given the Petition and
12   objections. See Murray, 477 U.S. at 494; Johnson, 541 F.3d at 937.
13          Accordingly, the Court accepts and adopts the R & R’s recommendation that
14   Ground Two is procedurally defaulted without excuse.
15                 iii.   Ground Three
16          Petitioner’s Ground Three claim is that the “jury was biased and irrational” and
17   violated his Sixth Amendment right to an “impartial jury” when it found him guilty of
18   murder. (Doc. 1 at 8.) As the R & R notes, “Petitioner agrees with Respondents that his
19   Ground Three claim is a challenge to the sufficiency of the evidence.” (Doc. 12 at 14–
20   15.) In the Petition, Reply to Respondents’ Response, and Objection, he continues to
21   assert that no rational jury could find someone guilty of murder with no body, no crime
22   scene, no physical evidence, no murder weapon, and no witnesses. (Doc. 1 at 450; Doc.
23   12 at 15; Doc. 15 at 9.)
24          “[T]he Due Process Clause protects the accused against conviction except upon
25   proof beyond a reasonable doubt of every fact necessary to constitute the crime with
26   which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). On review for sufficiency
27   of the evidence, “the relevant question is whether, after viewing the evidence in the light
28   most favorable to the prosecution, any rational trier of fact could have found the essential


                                                - 12 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 13 of 27



 1   elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
 2   319 (1979). The R & R correctly quoted the Ninth Circuit’s two-step test when
 3   determining a question of sufficiency of the evidence. (Doc. 14 at 20–21.) The court in
 4   United States v. Nevils, explained that Jackson established:
 5                         [A] two-step inquiry for considering a challenge to a
                   conviction based on sufficiency of the evidence. First, a
 6                 reviewing court must consider the evidence presented at trial
                   in the light most favorable to the prosecution. This means that
 7
                   a court of appeals may not usurp the role of the finder of fact
 8                 by considering how it would have resolved the conflicts,
                   made the inferences, or considered the evidence at trial.
 9
                   Rather, when “faced with a record of historical facts that
10                 supports conflicting inferences” a reviewing court “must
                   presume-even if it does not affirmatively appear in the record-
11                 that the trier of fact resolved any such conflicts in favor of the
12                 prosecution, and must defer to that resolution.”
                           Second, after viewing the evidence in the light most
13                 favorable to the prosecution, the reviewing court must
14                 determine whether this evidence, so viewed, is adequate to
                   allow “any rational trier of fact [to find] the essential
15                 elements of the crime beyond a reasonable doubt.”
16   598 F.3d 1158, 1164 (9th Cir. 2010) (citations omitted).
17          Petitioner raises several issues related to Ground Three. (Doc. 1 at 450–52.) He
18   states that the jury was exposed to “false testimony” from several people. (Id. at 450–51.)
19   Further, Petitioner notes that the prosecutor acted in an “unethical and illegal” manner
20   which “exposed” the jury to false statements. (Id. at 451.) Petitioner objected to many of
21   these same issues that the R & R resolved against his favor. (Doc. 15 at 9–11.) He
22   objected to J.R.’s “hearsay” statements, Ms. Laiadee father’s trial testimony, and a
23   prosecution witness’s testimony about Petitioner’s alleged physical abuse. (Id.)
24          Petitioner’s arguments and objections to J.R.’s testimony fail for the same reasons
25   as they did in Grounds One and Two. As the R & R explains, this argument “disregards
26   key evidence” and omits all the other testimony that J.R. provided against Petitioner. (See
27   Doc. 11-5 at 15, 18–19.) As to Petitioner’s reliance that Mr. Laiadee’s testimony proved
28   that Ms. Laiadee was still alive when the murder occurred, that argument does not follow


                                                 - 13 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 14 of 27



 1   the whole record. The R & R shows Mr. Laiadee’s testimony on direct and cross
 2   examination, which reveals that the part Petitioner relies on was taken out of context.
 3   (See Doc. 14 at 22–23.) These arguments and objections do not pass the sufficiency of
 4   the evidence two-step test set forth in Nevils nor the standard to overcome procedural
 5   default.
 6          The rest of Petitioner’s objections raise issues from conclusory statements that
 7   certain evidence exposed the jury to false evidence. This includes Petitioner’s arguments
 8   that the prosecutor’s actions “exposed” the jury to false statements. None of these
 9   arguments and objections explain how they excuse procedural default. The R & R
10   correctly finds that “cause,” “prejudice,” or the “miscarriage of justice” exception were
11   not met for Ground Three. Petitioner did not show “cause,” which the petitioner must
12   establish interfered with his efforts to comply with the State’s procedural rules. Coleman,
13   501 U.S. at 753. Also, the record does not support a finding of “prejudice” or a
14   “miscarriage of justice” given the Petition or objections. See Murray, 477 U.S. at 494;
15   Johnson, 541 F.3d at 937. Petitioner also has not met his burden with his sufficiency of
16   the evidence challenge.
17          Accordingly, the Court accepts and adopts the R & R’s recommendation that
18   Ground Three is procedurally defaulted without excuse.
19          B.     Ground Four
20          Petitioner’s Ground Four claim is that his Fifth Amendment Due Process right was
21   violated from ineffective assistance of counsel (“IAC”). 3 (Doc. 1 at 9.) Petitioner argues
22   seven instances of alleged ineffectiveness by one of his two trial attorneys. (Doc. 1-1 at
23   8–9.) Each sub-claim of IAC will be addressed as Petitioner objected to each claim. For
24   the reasons stated below, the Court adopts the R & R’s recommendation that Petitioner’s
25
     3
       As discussed above, the superior court erred when it held that Petitioner’s pro se
26   petition had been dismissed. (See Doc. 11-9 at 63.) Petitioner timely corrected a
     procedural defect when he was given the ability to do so. (Id. at 30–31.) As the R & R
27   notes, “Respondents concede this error and do not argue his Ground Four claims were
     procedurally defaulted.” (Doc. 14 at 24.) Thus, the Court will address the merits of
28   Petitioner’s Ground Four claims de novo. See Atwood v. Schriro, 489 F. Supp. 2d 982,
     1000 (D. Ariz. 2007) (citing Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002)).

                                               - 14 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 15 of 27



 1   IAC claims fail on the merits. (Doc. 14 at 32.)
 2          “An ineffective assistance claim has two components: A petitioner must show that
 3   counsel’s performance was deficient, and that the deficiency prejudiced the defense.”
 4   Wiggins v. Smith, 539 U.S. 510, 521 (2003) (internal citations and quotations omitted). A
 5   court deciding a Sixth Amendment ineffectiveness claim must “judge the reasonableness
 6   of counsel’s challenged conduct on the facts of the particular case, viewed as of the time
 7   of counsel’s conduct.” Strickland v. Washington, 466 U.S. 668, 690 (1984). A defendant
 8   making a claim of IAC must identify the acts or omissions of counsel that are alleged not
 9   to have been the result of reasonable professional judgment. Id. The Court must then
10   determine, considering all the circumstances, whether the acts or omissions were outside
11   “the wide range of professionally competent assistance.” Id. In making that
12   determination, “the court should recognize that counsel is strongly presumed to have
13   rendered adequate assistance and made all significant decisions in the exercise of
14   reasonable professional judgment.” Id. Finally, “[r]elief is warranted only if no
15   reasonable jurist could disagree that the state court erred.” Murray v. Schriro, 882 F.3d
16   778, 825 (9th Cir. 2018) (citations omitted).
17                 i.     IAC Claim One
18          Petitioner asserts that Marie Farney, his trial counsel, “failed to file a timely pre-
19   trial challenge to the Grand Jury indictment – an indictment secured with a false
20   statement from a jailhouse informant.” (Doc. 1-1 at 8.) Petitioner’s objections to the R
21   & R raise the same arguments that trial counsel did not challenge the grand jury
22   indictment or found out about the false testimony at trial and did not challenge it then.
23   (Doc. 15 at 12.)
24          As the R & R notes, the Ninth Circuit has held that “the Due Process Clause of the
25   Fifth Amendment is violated when a defendant has to stand trial on an indictment which
26   the government knows is based partially on perjured testimony, when the perjured
27   testimony is material, and when jeopardy has not attached.” United States v. Basurto, 497
28   F.2d 781, 785 (9th Cir. 1974). Here, Petitioner continues to raise the issue that Detective


                                                - 15 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 16 of 27



 1   Moffat’s grand jury testimony was false and that his trial counsel’s performance was
 2   deficient in not challenging it. As discussed above, Detective Moffat’s testimony was
 3   consistent throughout this matter despite J.R.’s testimony. As the R & R explains,
 4   Petitioner’s arguments and objections do not consider the fact that Detective Moffat was
 5   cross-examined on this issue and no evidence suggests his testimony was false. (Doc. 14
 6   at 25.) Petitioner does not establish either that his defense counsel was ineffective for not
 7   filing a challenge to the grand jury indictment or that he suffered prejudice. Strickland,
 8   466 U.S. at 687.
 9                 ii.    IAC Claim Two
10          Petitioner’s second claim of IAC is that trial counsel “failed to file a timely motion
11   to dismiss the murder charge for lack of ‘Corpus Delecti’ – a murder charge with no
12   body, no physical evidence, etc.” (Doc. 1-1 at 8.) Petitioner’s objections to the R & R on
13   this point seem to stray off his original argument and challenge his trial counsel’s failure
14   to address “deceptive testimony” at the grand jury and trial. (Doc. 15 at 12–13.) As the R
15   & R notes, “[p]rior to trial, defense counsel filed a motion to dismiss Petitioner’s second
16   degree murder count and for an order ‘precluding the State from offering any and all
17   statements allegedly made by [Petitioner] due to the State’s inability to show Corpus
18   Delecti.’” (Doc. 14 at 26 (quoting Doc. 11-1 at 119).) Defense counsel also argued that
19   the evidence could not support homicide and certain hearsay should be excluded during
20   the trial. (Doc. 11-1 at 124–25.) When the superior court stated it would rule on this upon
21   a Rule 20 motion, (Doc. 11-5 at 7), defense counsel moved to dismiss pursuant to Rule
22   20. (Doc. 11-7 at 112.) Although the superior court noted that there was “substantial
23   circumstantial evidence that Jamie Laiadee is in fact dead, and that [Petitioner] did it,”
24   (id. at 113), defense counsel argued that the State’s evidence was not credible evidence
25   on which a jury could find him guilty. (Id. at 112.)
26          Petitioner’s objections to the R & R on this point are misplaced. Petitioner’s
27   defense counsel did file a proper motion to dismiss which the trial court considered and
28   ruled on. There is no evidence that what defense counsel did would render her ineffective


                                                - 16 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 17 of 27



 1   for Strickland purposes. Petitioner does not establish either that his defense counsel was
 2   ineffective for not filing a motion to dismiss or that he suffered prejudice. Strickland, 466
 3   U.S. at 687.
 4                  iii.   IAC Claim Three
 5          Petitioner’s third claim of IAC alleges that trial counsel failed to call Gretchen
 6   Deo as a witness, who was “the alleged victim’s real best friend” and that “testimony
 7   would have refuted” other harmful testimony presented by the prosecution. (Doc. 1-1 at
 8   8.) Petitioner provided a general objection to this claim and stated that his counsel’s
 9   failures were not professional, responsible, competent, and ethical. (Doc. 15 at 13–14.)
10          The R & R correctly states that Petitioner “fails to provide any evidence to support
11   his argument that Ms. Deo would have provided testimony to counter the testimony of
12   Karlynne Martin.” (Doc. 14 at 27.) See Dows v. Wood, 211 F.3d 480, 486 (9th Cir. 2000)
13   (denying petitioner’s claim of IAC because of the lack of evidence that a certain witness
14   would have “provided helpful testimony”). As the Respondents pointed out, Ms. Deo was
15   listed as a potential witness for the prosecution (Doc. 11-1 at 62, 135), suggesting that
16   this testimony might not have been helpful to Petitioner. Petitioner’s objections have
17   raised no more than mere speculation of possible helpful information, which is not
18   enough to raise an IAC claim. See Bragg v. Galaza, 242 F.3d 1082, 1088 (9th Cir. 2001),
19   as amended by 253 F.3d 1150 (9th Cir. 2001). Finally, as the R & R concludes, counsel is
20   often in the best position to make these “tactical considerations” on whether to call
21   certain witnesses. See Gonzalez v. United States, 553 U.S. 242, 249 (2008).
22          Petitioner does not establish either that his defense counsel was ineffective for not
23   calling Ms. Deo as a witness or that he suffered prejudice. Strickland, 466 U.S. at 687.
24                  iv.    IAC Claim Four
25          In Petitioner’s fourth claim, he asserts that trial counsel failed to use expert
26   witness Dr. John Bruhn, “who would have testified that 20% (1 in 5) of all people who
27   disappear do so with nothing more than the clothes on their back and the money in their
28   pockets.” (Doc. 1-1 at 8.) Petitioner again provided a general objection to this claim and


                                                - 17 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 18 of 27



 1   stated that his counsel’s failures were not professional, responsible, competent, and
 2   ethical. (Doc. 15 at 13–14.)
 3          The Court agrees with the R & R that “Petitioner has not shown that failure to call
 4   Dr. John Bruhn to testify was prejudicial” and “Petitioner offers nothing other than his
 5   own conclusory allegations that Dr. Bruhn would have so testified.” (Doc. 14 at 28.)
 6   Petitioner acknowledges that he did not even know if Dr. Bruhn would testify, but that
 7   his trial counsel was “too lazy to drive over to Gold’s Gym” to interview him. (Doc. 12 at
 8   21–22.) The R & R cites several cases to show that “[u]nsupported conclusory allegations
 9   are insufficient to demonstrate prejudice under Strickland.” (Doc. 14 at 28.) These cases
10   correctly point out the weakness in Petitioner’s argument and objections to this claim. As
11   the R & R concludes, “Petitioner’s failure to make the requisite showing of ‘prejudice’
12   renders it unnecessary for the Court to address the ‘deficient performance’ issue.” (Id.
13   (citing Strickland, 466 U.S. at 697).) Accordingly, Petitioner does not establish IAC for
14   failing to call Dr. Bruhn.
15                 v.     IAC Claim Five
16          Petitioner’s fifth claim alleges that trial counsel was ineffective for failing to
17   investigate at Gold’s Gym, Petitioner’s former employer, “to uncover potential witnesses
18   and evidence supporting” his case. (Doc. 1-1 at 8.) Petitioner objected to the R & R’s
19   recommendation that this claim fails because his counsel did not “seek out and talk to
20   individuals at the petitioner’s place of employment – something a professional,
21   responsible, competence and ethical defense attorney would have done.” (Doc. 15 at 13.)
22   Further, Petitioner adds that trial counsel “did nothing” and “should have interviewed co-
23   workers and clients of the Petitioner on the chance that someone would have had
24   something important to say or add to the defense.” (Id. at 14.) These claims are
25   speculative and fail to identify how certain unknown witnesses would provide helpful
26   information to Petitioner’s case. The vagueness shows the lack of prejudice needed to
27   succeed under Strickland. The Court agrees with the R & R that “Petitioner does not
28   support his speculative conclusion that there were any witnesses at the gym who would


                                               - 18 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 19 of 27



 1   have assisted in his defense or what their testimony would have been.” (Doc. 14 at 29.)
 2   Petitioner’s claim fails on the merits and is not entitled to relief under Strickland.
 3                 vi.     IAC Claim Six
 4          In Petitioner’s sixth IAC claim, the R & R summarizes that:
                   Petitioner argues his defense counsel was ineffective for
 5
                   failing to introduce evidence that calls made to Ms. Laiadee’s
 6                 cell phone might support a conclusion that Petitioner did not
                   possess her cell phone and that the phone could have been
 7
                   located at either of Ms. Laiadee’s two prior places of
 8                 employment as easily as at Petitioner’s condominium,
                   because all three locations were serviced by the same cell
 9                 phone tower. (Doc. 1-1 at 8.) Petitioner also contends that his
10                 defense counsel should have introduced Petitioner’s cell
                   phone records indicating that he received calls from Denver,
11                 Colorado while he was in jail. (Id. at 8–9.) He suggests these
12                 unidentified calls could have come from Ms. Laiadee and
                   would support his argument that she was still alive and may
13                 have moved to Denver. (Id. at 9.)
14   (Doc. 14 at 29.) Petitioner “strongly objects” to the R & R on this claim for the same
15   reasons he raised in his Petition. (Doc. 15 at 15.) “The Petitioner complains again” about
16   his trial counsel’s inaction to pursue the alleged calls he received from a Denver area
17   code. (Id.) He also states that this failure fell below the objective standard required and
18   prejudiced his case. (Id. at 15–16.)
19          Petitioner’s objections ignore the fact that Ms. Laiadee’s cell phone was recovered
20   at Petitioner’s condominium on May 29, 2010. (Doc. 11-4 at 197, 208, 225.) As the R &
21   R notes, “Petitioner fails to support a claim that his counsel was ineffective for not
22   introducing evidence or making an argument that Ms. Laiadee’s cell phone could have
23   been somewhere other than his condominium, where the police located it.” (Doc. 14 at
24   30.) Not only is Petitioner’s contention that Ms. Laiadee called him from Denver
25   speculative, as the R & R notes, there was an “obvious risk to Petitioner’s defense in
26   introducing evidence of these calls from unidentified callers in Colorado” that might not
27   have come from Ms. Laiadee. (Id.) There is no evidence, other than Petitioner’s self-
28   serving statements, that these phone calls were from Ms. Laiadee. These speculations fail


                                                 - 19 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 20 of 27



 1   to show how his trial counsel’s representation fell below an objective standard of
 2   reasonableness or that a reasonable probability exists that but for these alleged errors
 3   Petitioner’s trial would have had a different outcome. Strickland, 466 U.S. at 690, 693–
 4   94.
 5                 vii.    IAC Claim Seven
 6          Petitioner’s seventh claim argues that his counsel was ineffective for advising him
 7   to testify at trial. (Doc. 1-1 at 9.) Trial counsel also failed to “properly prepare” Petitioner
 8   and, as a result, Petitioner was “confused in regard to certain questions.” (Id.) Petitioner
 9   objected to the R & R’s contention that there was “persuasive evidence against the
10   Petitioner” and listed several reasons why the evidence against him was false or
11   insufficient. (Doc. 15 at 16.)
12          Petitioner’s claims that he should not have been called to testify and he was
13   unprepared are both conclusory and speculative. As the R & R notes, “[t]he record
14   transcripts of Petitioner’s testimony on direct examination (Doc. 11-7 at 238–302, Doc.
15   11-8 at 8–42), on cross-examination (Doc. 11-8 at 42–160, 190–93), and on redirect
16   (Doc. 11-8 at 160–83, 186–87) do not suggest that Petitioner’s preparation generally was
17   lacking.” (Doc. 14 at 32.) Petitioner has not provided more information about why he
18   should not have testified or how he was unprepared. The only evidence Petitioner
19   provides, other than his own statements, refers to a news report after his trial ended.
20   (Doc. 1 at 278.) This reported that a juror stated that what “most hurt” Petitioner was his
21   attitude presented as “indifference or arrogance.” (Id.) No evidence suggests that trial
22   counsel inadequately prepared him or counseled Petitioner to act in this way. Given the
23   evidence against him, the Court agrees with the R & R that it would not have been IAC
24   “to advise Petitioner that his testimony was necessary for a reasonable hope that he would
25   be acquitted.” (Doc. 14 at 31.)
26          Petitioner does not establish either that his defense counsel was ineffective for
27   suggesting that Petitioner testify or inadequately preparing him. Strickland, 466 U.S. at
28   687. The Court accepts and adopts the R & R’s recommendation that “Petitioner’s IAC


                                                  - 20 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 21 of 27



 1   claims fail on the merits because he has failed to establish both that defense counsel’s
 2   performance fell below an objective standard of reasonableness and a reasonable
 3   probability that but for counsel’s alleged errors, the result of his trial would have been
 4   different.” (Doc. 14 at 32.)
 5          C.     Ground Five
 6          Petitioner’s Ground Five claim argues that he is innocent based on “new
 7   evidence.” (Doc. 1 at 10.) The R & R summarizes Petitioner’s three instances of “new
 8   evidence”:
 9                 First, Petitioner states that Chandler Police Detective Moffat
                   told a television reporter with the CBS program “48 Hours”
10                 that in Petitioner’s case “there was no crime scene, so we
                   created a virtual crime scene.” (Doc. 1-1 at 12.) Petitioner
11
                   also claims that State’s witness Karlynne Martin told “48
12                 Hours” staff that she had “misled jurors by presenting herself
                   as [Ms. Laiadee’s] best friend, when in fact, she was” Ms.
13
                   Laiadee’s former supervisor, and that Ms. Laiadee despised
14                 Ms. Martin because Martin had dismissed Laiadee without
                   cause. (Id.) Petitioner asserts he learned of the “48 Hours”
15                 claims from information provided to him “by Judy Rybak, the
16                 producer of the ’48 Hours’ segment.” (Id.) Petitioner further
                   declares that witness J.R. had been released from custody
17                 after serving only 10 months of his “amended 18-month plea
18                 deal and [after serving] only 27% of his original plea deal of
                   2.5 years.” (Id.) Petitioner states that the jury was never
19                 informed of these three pieces of “new evidence.” (Id.)
20   (Doc. 14 at 33.)
21          Neither the Ninth Circuit nor the Supreme Court has resolved whether a
22   freestanding actual innocence claim is legally cognizable.4 McQuiggin v. Perkins, 569
23   U.S. 383, 392 (2013); Herrera v. Collins, 506 U.S. 390, 400 (1993); Jones v. Taylor, 763
24   F.3d 1242, 1246 (9th Cir. 2014). Even if there is such a right, as some courts have
25   assumed, “the threshold for a freestanding claim of innocence would have to be
26   ‘extraordinarily high’” and “contemplates a stronger showing than insufficiency of the
27
     4
      An actual innocence claim arises when a habeas petitioner argues that new evidence or
28   other circumstances prove that they are innocent. See generally Bisbee v. Ryan, No. CV-
     12-00682-PHX-ROS, 2018 WL 740927, at *3 (D. Ariz. Feb. 6, 2018).

                                               - 21 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 22 of 27



 1   evidence to convict.” Carriger v. Stewart, 132 F.3d 463, 476 (9th Cir. 1997) (quoting
 2   Herrera, 506 U.S. at 417). The Ninth Circuit has held that “at a minimum, the petitioner
 3   must go beyond demonstrating doubt about his guilt, and must affirmatively prove that he
 4   is probably innocent.” Jones, 763 F.3d at 1246 (quotations omitted). “Evidence that
 5   merely undercuts trial testimony or casts doubt on the petitioner’s guilt, but does not
 6   affirmatively prove innocence, is insufficient to merit relief on a freestanding claim of
 7   actual innocence.” Id. at 1251.
 8          The R & R correctly concludes that “Petitioner’s asserted new evidence,
 9   considered separately or together, is either not new evidence at all or does not fall within
10   the narrow circumstances recognized by the Ninth Circuit” and “fails to meet the
11   ‘extraordinarily high threshold’ assumed by the Supreme Court” in Herrera. (Doc. 14 at
12   36–37.) Petitioner objects to several points raised in the R & R. (Doc. 15 at 17–19.)
13   Although Petitioner raises the same arguments in his objections as mentioned above, he
14   also objects to false testimony, “prosecutorial misconduct,” deliberate fabrications in the
15   R & R, and other conclusory allegations. (Id.) Petitioner’s objections, as well as his
16   Petition, do not provide a basis for relief.
17          As to the alleged information from the producer of “48 Hours,” this is double
18   hearsay. Petitioner does not provide support to show this information is reliable and only
19   provides a speculative story. Although a court assessing a claim of actual innocence is
20   “not bound by the rules of admissibility that would govern at trial,” a court must consider
21   “all of the evidence” with “due regard” to the reliability of the evidence. Schlup, 513 U.S.
22   at 327–28. Petitioner has not provided enough information in the record to establish that
23   Ms. Martin indeed confessed that she was faking her testimony. As the R & R notes, even
24   if Ms. Martin was not Ms. Laiadee’s “best friend,” that fact would not affirmatively
25   prove Petitioner’s innocence. (See Doc. 14 at 35–36.) Moreover, Detective Moffat’s
26   statement in a “48 Hours” episode that he “created a virtual crime scene” goes against the
27   record. As the R & R mentions, “[i]n the State’s closing argument, the prosecutor tacitly
28   admitted that there was no crime scene evidence in Petitioner’s prosecution.” (Doc. 11-8


                                                    - 22 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 23 of 27



 1   at 239.) The State did not argue at trial that there was a “virtual crime scene.” In fact, the
 2   prosecutor consistently admitted that there was no physical evidence. (See id. at 294–95.)
 3   Petitioner fails elaborate on what a “virtual crime scene” consists of, how it was used, or
 4   how it prejudiced his case.
 5          As to Petitioner’s claim that the jury never learned of J.R.’s “deal,” this is
 6   contradicted by the record. As the R & R lays out, J.R. testified that after he provided
 7   information in Petitioner’s case, his plea agreement was amended to reduce an already
 8   existing prison sentence by one year but increased his term of probation by one year.
 9   (Doc. 11-5 at 24–26, 29–30.) When J.R. testified at Petitioner’s trial, he had already
10   served his prison sentence and was on probation. (Id. at 28.) This evidence, if it even
11   applies on an actual innocence claim, was in front of the jury. J.R. even agreed in the
12   jury’s presence that he gained a benefit by providing information about Petitioner. (Id. at
13   69.) The record cuts against Petitioner’s objections to this claim and does not provide the
14   evidence needed to “affirmatively prove innocence.” Jones, 763 F.3d at 1251.
15          Accordingly, the Court accepts and adopts the R & R’s recommendation that
16   Petitioner’s Ground Five fails to prove an actual innocence claim.
17          D.     Ground Six
18          Petitioner’s final ground raises an issue of “obstruction of the Petitioner’s
19   constitutionally protected right to represent himself and participate in the appeals
20   process.” (Doc. 1 at 11.) The R & R summarizes his Petition’s arguments in detail:
21                Petitioner’s Ground Six claim is that his “constitutionally
                  protected right to represent himself and participate in the
22                appeals process was obstructed when, between October 12
                  and November 27, 2012, he was detained in a “psych ward”
23
                  without any of his property, including his legal materials.
24                (Doc. 1-1 at 14.) Petitioner says this situation occurred during
                  his direct appeal process and that he was not permitted to
25                communicate with his family or legal counsel. (Id.) Further,
26                Petitioner states that in July and August 2014, he requested
                  from prison officials copies of the standard Rule 32 Post-
27                Conviction Relief petition forms and that at first his request
28                was ignored and later the paralegal sent him the wrong forms.
                  (Id.) He contends the paralegal also sent him the wrong

                                                 - 23 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 24 of 27



 1                 instructions on how to fill out the forms. (Id. at 15.) Petitioner
 2                 further complains that on January 20, 2015, he was moved to
                   an isolation cell without any of his property “for no reason
 3                 whatsoever.” (Id.) He states that until early May 2015 his
                   legal materials were kept from him and he then discovered
 4
                   that half of his legal paperwork was missing and the
 5                 remaining half was mixed up with the paperwork of several
                   other inmates. (Id.) Petitioner asserts that the “obstructionist
 6
                   and disruptive behavior” of the Arizona Department of
 7                 Corrections is “a clear violation of the Petitioner’s
                   constitutional rights under the Fifth Amendment” and caused
 8                 the Arizona Court of Appeals and Arizona Supreme Court to
 9                 deny his motions for review. (Id. at 16–17.)
10   (Doc. 14 at 37.) In Petitioner’s Objection, he raises almost the same arguments as

11   outlined above. (Doc. 15 at 19–23.) Petitioner states that the R & R “does not even

12   reference ADOC officials at the Santa Rita yard on the Tucson complex, who seized his

13   ‘Motion for Review’ before the Arizona Court of Appeal” removed certain evidence

14   linking two inmates. (Id. at 23.) Other objections raise issue with the prosecutor’s past

15   misconduct and Supreme Court precedent. (Id. at 22–23.)

16          Petitioner’s first argument, that he was unable to meaningfully represent himself

17   and participate in the appeals process while in a “psych ward,” is not persuasive. As the R

18   & R notes, Petitioner raised this argument in his July 2015 PCR petition, (Doc. 11-9 at

19   60), which the superior court rejected. (Id. 31, 64.) Petitioner was also represented by

20   appointed counsel on direct appeal who filed a brief on October 11, 2012, which was one

21   day before Petitioner was allegedly placed in the “psych ward.” (Doc. 1 at 77.) Even if

22   Petitioner was separated from his legal materials from October 12, 2012 through

23   November 27, 2012, this separation did not impact his right to access the court. If

24   Petitioner argues that his constitutional rights were violated because he did not represent

25   himself, Petitioner has provided nothing in the record that suggested he desired to do so.

26   The R & R correctly notes that “Petitioner was represented throughout his direct appeal

27   process and had no constitutional right to a hybrid representation. United States v. Olano,

28   62 F.3d 1180, 1193 (9th Cir. 1995).” (Doc. 14 at 38.)



                                                 - 24 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 25 of 27



 1          Petitioner also objected to the R & R’s conclusion that his right to access claim
 2   was not viable. The right of meaningful access to the courts prohibits officials from
 3   actively interfering with inmates’ attempts to prepare or file legal documents. Lewis v.
 4   Casey, 518 U.S. 343, 350 (1996). The right of access to the courts is only a right to bring
 5   petitions or complaints to federal court and not a right to discover such claims or even to
 6   ligate them effectively once filed with a court. Id. at 354. The right “guarantees no
 7   particular methodology but rather the conferral of a capability–the capability of bringing
 8   contemplated challenges to sentences or conditions of confinement before the courts.” Id.
 9   at 356. As a matter of standing, for an access-to-courts claim, a plaintiff must show that
10   he suffered an “actual injury” with respect to contemplated litigation. Id. at 349. To show
11   actual injury with respect to contemplated litigation, the plaintiff must demonstrate that
12   the defendants’ conduct frustrated or impeded him from bringing to court a nonfrivolous
13   claim that he wished to present. Id. at 352–53.
14          “[T]he injury requirement is not satisfied by just any type of frustrated legal
15   claim.” Id. at 354. The right of access to the courts “does not guarantee inmates the
16   wherewithal to transform themselves into litigating engines capable of filing everything
17   from shareholder derivative actions to slip-and-fall claims.” Id. at 355. The nonfrivolous
18   claim must be a direct or collateral attack on the inmate’s sentence or a challenge to the
19   conditions of his confinement. Id. “Impairment of any other litigating capacity is simply
20   one of the incidental (and perfectly constitutional) consequences of conviction and
21   incarceration.” Id. (emphasis in original).
22          The Court agrees with the R & R that “Petitioner does not establish that the
23   actions of prison officials unconstitutionally interfered with his right to access to the
24   courts.” (Doc. 14 at 39.) Petitioner’s allegations are far too vague and conclusory to state
25   an access-to-the-courts claim. Petitioner also fails to allege facts to support that he
26   suffered an actual injury that is required under the Lewis framework. Petitioner’s other
27   objections state similar conclusory grounds dismissed above.
28          Petitioner’s Ground Six claim fails on the merits. The Court accepts and adopts the


                                                   - 25 -
      Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 26 of 27



 1   R & R’s recommendation that Ground Six fails.
 2   IV.    CONCLUSION
 3          For the foregoing reasons, the Court accepts and adopts the R & R’s
 4   recommendation that Grounds One through Three are procedurally defaulted without
 5   excuse and Grounds Four through Six fail on the merits. The R & R also recommends
 6   that a certificate of appealability be denied.
 7          Before Petitioner can appeal this Court’s judgment, a certificate of appealability
 8   must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b)(1). The district court that
 9   rendered a judgment denying the petition made pursuant to 28 U.S.C. § 2254 must either
10   issue a certificate of appealability or state why a certificate should not issue. See id.
11   Additionally, 28 U.S.C. § 2253(c)(2) provides that a certificate may issue “only if the
12   applicant has made a substantial showing of the denial of a constitutional right.” In the
13   certificate, the court must indicate which specific issues satisfy this showing. See 28
14   U.S.C. § 2253(c)(3). A substantial showing is made when the resolution of an issue of
15   appeal is debatable among reasonable jurists, if courts could resolve the issues
16   differently, or if the issue deserves further proceedings. See Slack v. McDaniel, 529 U.S.
17   473, 484–85 (2000). Upon review of the record considering the standards for granting a
18   certificate of appealability, the Court finds that a certificate shall not issue as the
19   resolution of the Petition is not debatable among reasonable jurists.
20          Accordingly,
21          IT IS ORDERED adopting the Report and Recommendation. (Doc. 14.)
22          IT IS FURTHER ORDERED denying the Petition (Doc. 1) and dismissing it
23   with prejudice.
24          IT IS FURTHER ORDERED declining to issue a certificate of appealability.
25          IT IS FURTHER ORDERED denying as moot Petitioner’s Motion for Status
26   (Doc. 17).
27   ///
28   ///


                                                  - 26 -
     Case 2:19-cv-00183-MTL Document 18 Filed 10/30/20 Page 27 of 27



 1          IT IS FINALLY ORDERED directing the Clerk of Court to enter judgment,
 2   terminating this case.
 3          Dated this 30th day of October, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 27 -
